Name: 2010/683/EU: Commission Decision of 9Ã November 2010 amending Decision 97/555/EC on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards cements, building limes and other hydraulic binders (notified under document C(2010) 7603) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  building and public works;  construction and town planning;  marketing
 Date Published: 2010-11-11

 11.11.2010 EN Official Journal of the European Union L 293/60 COMMISSION DECISION of 9 November 2010 amending Decision 97/555/EC on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards cements, building limes and other hydraulic binders (notified under document C(2010) 7603) (Text with EEA relevance) (2010/683/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/106/EEC of 21 December 1988, on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (1), and in particular Article 13(4)(a) thereof, After consulting the Standing Committee on Construction, Whereas: (1) The Commission has adopted Decision 97/555/EC of 14 July 1997 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards cements, building limes and other hydraulic binders (2). (2) Following a review of the product family building limes the Member States and the Commission considered necessary to strengthen the role of the third party involved in the certification of the factory production control. (3) Decision 97/555/EC should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex III to Decision 97/555/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 November 2010. For the Commission Antonio TAJANI Vice-President (1) OJ L 40, 11.2.1989, p. 12. (2) OJ L 229, 20.8.1997, p. 9. ANNEX In Annex III to Decision 97/555/EC, the entry related to product family Building limes, including: Calcium limes, Dolomitic limes, Hydraulic limes is replaced by the following: Building lime, including:  Calcium lime  Dolomitic lime  Hydraulic lime  2 +